On the court’s own motion, appeal dismissed, upon the grounds that (1) insofar as it is taken from that portion of the Appellate Division order granting petitioner’s motion to hold respondent in contempt, the order does not finally determine the proceeding within the meaning of the Constitution, and (2) insofar as it is from that portion of the Appellate Division order granting petitioner’s motion to disbar respondent, no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order granting petitioner’s motion to hold respondent in contempt, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.